Citation Nr: 0013044	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  93-20 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 until 
August 1985.  He died in November 1989 at the age of 27 from 
gastrointestinal bleeding due to or as a consequence of 
thrombocytopenia due to or as a consequence of leukemia.  The 
appellant is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of November 1990 of the Boston, Massachusetts 
Regional Office (RO) which denied service connection for the 
cause of the veteran's death.

The case was remanded for further development by a decision 
of the Board dated in August 1995, and, thereafter, the case 
was subject to a Board decision in September 1997, which 
determined the appellant's claim was not well-grounded.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, 
"Court").  By memorandum decision dated in June 1999, the 
Court reversed the Board's September 10, 1997 decision and 
remanded for further development and readjudication.  A final 
judgment was entered in July 1999.  A copy of the memorandum 
decision and final judgment have been included in the 
veteran's claims file.  

The Court held that the appellant's claim was well grounded.  
The Court ordered the Board to pursue the matter discussed 
below  Further, the Court indicated the Board may elect to 
obtain an opinion from an independent medical expert to 
distinguish between "acute" and "chronic" lymphocytic 
leukemia and to comment on the presence of polymorphonuclear 
leukocytes in the veteran's blood during active duty.  As to 
the matter of the opinion from a medical specialist, the 
Board will withhold this action until the subject matter of 
this remand is accomplished.  


REMAND

The Court's memorandum decision held that the appellant's 
claim was well grounded and reversed the Board's decision and 
remanded for additional development and readjudication of the 
claim on the merits.

The deceased veteran claimed to have been exposed to ionizing 
radiation from February 1982 to May 1983 while stationed at 
the Naval Base in Groton, Connecticut.  The veteran's record 
of occupational exposure to radiation (DD1141), reflecting 
the veteran's name as [redacted], Social Security # 
[redacted], date of birth of January [redacted] 1962 and with 
identification number of [redacted], is a part of the record and 
indicates a total accumulated lifetime exposure to ionizing 
radiation of 0.00 rem during 1982 and 1983.  The record also 
reflects that, after service in January 1988, the veteran 
made application to have his last name changed to [redacted], 
which petition was granted in March 1988.  A follow-up 
inquiry to the National Personnel Records Center for a record 
of occupational exposure to radiation was returned in July 
1991 indicating that "[a]ll available DD1141 records were 
sent to your office on 6-1-90 under the same VA file 
number."  

In October 1995, the RO made inquiry to the Naval Dosimetry 
Center (NDC) requesting they provide a radiation exposure 
history of the veteran.  The NDC responded that no records 
were found concerning Mr. [redacted].  In its June 24, 1999 
decision, the Court indicated that there was some possible 
confusion regarding whether complete data had been obtained 
regarding the veteran's exposure to radiation during service, 
reasoning the correspondence from NDC was unclear whether a 
search was undertaken under the veteran's former name as well 
as the new last name.  Inasmuch as the Board is obliged to 
follow the Court's mandate, the case must be remanded for 
additional development.  Harris v. Brown, 7 Vet. App. 547 
(1995). 

The Board additionally notes that the claims file contains 
correspondence suggesting the Chief of Naval Operations, 
Environmental Protection, Safety and Occupational Health 
Division may be in possession of information pertaining to 
the veteran's involvement with the Naval nuclear propulsion 
program.  Such information may be pertinent to the 
adjudication of the instant appeal.  Therefore, an inquiry to 
that department should also be made to obtain any relevant 
information in these regards. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request the Naval 
Dosimeter Center provide a radiation 
exposure history of the veteran.  To 
comply with the United States Court of 
Appeals for Veterans Claims' mandate, the 
Naval Dosimeter Center should be 
requested to make clear that their 
research is conducted as to both the 
veteran's service number and Social 
Security number, together with his former 
last name as well as his later known last 
name.

2.  The RO should also contact the Chief 
of Naval Operations, Environmental 
Protection, Safety and Occupational 
Health Division to obtain copies of any 
evidence in their possession which would 
support the claimed radiation exposure.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
entire claims file.  Thereafter, the RO 
should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death.  If the 
determination remains adverse to the 
appellant, she and her representative, if 
any, should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



